DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    DIEGO PASCUAL FRANCISCO,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1422

                                [July 1, 2021]

   Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker,
Judge; L.T. Case No. 502012CF007694AXXXMB.

   Diego Pascual Francisco, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.